United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3676
                                   ___________

Stonehill Financial, L.L.C., as       *
successor to Coast Business Credit,   *
a division of Southern Pacific Bank,  *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
     v.                               * District of South Dakota.
                                      *
Thornton Capital Advisors, Inc.,      *     [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                           Submitted: October 22, 2004
                               Filed: November 10, 2004
                                  ___________

Before LOKEN, Chief Judge, MAGILL, and BENTON, Circuit Judges.
                             ___________

PER CURIAM.

       The Credit Store, the debtor in the bankruptcy proceedings below, moved to
reject a contract with Thornton Capital Advisors as executory under § 365 of the
Bankruptcy Code. The bankruptcy court held that the contract was not executory, and
Stonehill Financial, L.L.C., a creditor of The Credit Store, appealed to the district
court. The district court reversed, holding that the contract was executory under §
365, and remanded for further proceedings. Thornton then appealed to this court.
        In contrast to the district court’s interlocutory jurisdiction for bankruptcy
appeals, 28 U.S.C. § 158(a), this court’s jurisdiction extends only to “appeals from
all final decisions, judgments, orders, and decrees” of the district court. Id. § 158(d).
A district court’s remand order is not final for purposes of § 158(d) if it “‘anticipates
further judicial activity that is likely to affect the merits of the controversy.’” In re
Woods Farmers Coop. Elevator Co., 983 F.2d 125, 127 (8th Cir. 1993) (quoting In
re Vecko, Inc., 792 F.2d 744, 745 (8th Cir. 1986)). The contract at issue here is
subject to further proceedings in the bankruptcy court, a fact made clear by
Thornton’s assertion of alternative theories upon which it urged this court to affirm
the bankruptcy court’s ruling.

      Accordingly, we dismiss this appeal for lack of jurisdiction.
                     ______________________________




                                          -2-